  Case 18-82769        Doc 44    Filed 06/27/19 Entered 06/27/19 15:07:34             Desc Main
                                   Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

In re:
         Christopher Andrew Zimmerman,

                       Debtor.                                Case No. 18-82769


                                       NOTICE OF FILING

TO:      David Casper, CEO, BMO Harris, 111 W. Monroe St., Chicago, IL 60603
         KCB Properties, 9N934 N. Leland Ct., Elgin, IL 60124
         Creditor List attached

       PLEASE TAKE NOTICE that there was filed via electronic means with the United
States Bankruptcy Court for the Northern District of Illinois, on the 27th day of June, 2019, certain
Amended Chapter 13 Plan, a copy of which is attached hereto and served upon you.

                                                      Christopher Andrew Zimmerman
                                                      By: /s/ Jaime Dowell
                                                      Attorney for Debtor

                                   CERTIFICATE OF SERVICE

        The undersigned, a non-attorney, states that she caused to be served upon the parties
listed above and on the attached Service List, by mailing true and correct copies to the addresses
indicated, in envelopes properly stamped and sealed, and depositing the same in the U.S. mail
at 1004 Courtaulds Drive, Suite A, Woodstock, IL 60098 on June 27, 2019 before 5:00 p.m.

                                                                     /s/ L. Palma
Jaime Dowell
ARDC 6281312
McKenna Storer
1004 Courtaulds Dr., Ste. A
Woodstock, IL 60098
815-334-9693
Fax: 815-334-9697
                  Case
Label Matrix for local     18-82769
                       noticing           Doc 44 PRAFiled  06/27/19
                                                     Receivables          Entered
                                                                 Management, LLC    06/27/19 15:07:34      Desc
                                                                                                U.S. Bankruptcy     Main
                                                                                                                 Court
0752-3                                                Document
                                                 PO Box 41021            Page    2 of 2         Western Division
Case 18-82769                                        Norfolk, VA 23541-1021                               327 South Church Street
Northern District of Illinois                                                                             Rockford, IL 61101-1320
Western Division
Tue Feb 19 09:57:04 CST 2019
Afni, Inc.                                           Agnieszka Zimmerman                                  Amy Garn
Attn: Bankruptcy                                     1649 Carlemont, Unit A                               27010 Washington Blvd.
Po Box 3427                                          Crystal Lake, IL 60014-2761                          Edwardsburg, MI 49112-9306
Bloomington, IL 61702-3427


BMO Harris Bank                                      Bank Of America                                      Bank of America, N.A.
Attn: Bankruptcy                                     4909 Savarese Circle                                 P O Box 982284
Po Box 2035                                          Fl1-908-01-50                                        El Paso, TX 79998-2284
Milwaukee, WI 53201-2035                             Tampa, FL 33634-2413


Blitt and Gaines PC                                  Chase Card Services                                  Citibank/Best Buy
661 Glenn Ave.                                       Correspondence Dept                                  Attn: Bankruptcy
Wheeling, IL 60090-6017                              Po Box 15298                                         Po Box 790441
                                                     Wilmington, DE 19850-5298                            St. Louis, MO 63179-0441


Ctz Comm Fed                                         NCB Management Services, Inc.                        Penn Credit
P O Box 218                                          One Allied Drive                                     Attn:Bankruptcy
Altoona, WI 54720-0218                               Trevose, PA 19053-6945                               Po Box 988
                                                                                                          Harrisburg, PA 17108-0988


Portfolio Recovery                                   Stanislaus Credit Control Service, Inc.              Synchrony Bank
Po Box 41021                                         Po Box 480                                           c/o PRA Receivables Management, LLC
Norfolk, VA 23541-1021                               Modesto, CA 95353-0480                               PO Box 41021
                                                                                                          Norfolk, VA 23541-1021


Synchrony Bank/ JC Penneys                           Verizon Wireless                                     Christopher Andrew Zimmerman
Attn: Bankruptcy Dept                                Attn: Verizon Wireless Bankruptcy Admini             850 Dogwood Lane
Po Box 965060                                        500 Technology Dr, Ste 550                           Lake in the Hills, IL 60156-4653
Orlando, FL 32896-5060                               Weldon Spring, MO 63304-2225


Jaime Dowell                                         Lydia Meyer                                          Patrick S Layng
McKenna Storer                                       Lydia Meyer - 13 Trustee                             Office of the U.S. Trustee, Region 11
1004 Courtaulds Dr., Ste. A                          P.o. Box 14127                                       780 Regent St.
Woodstock, IL 60098-7320                             Rockford, IL 61105-4127                              Suite 304
                                                                                                          Madison, WI 53715-2635




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BMO Harris Bank N.A.                              (u)Landlord                                          End of Label Matrix
                                                                                                          Mailable recipients      23
                                                                                                          Bypassed recipients       2
                                                                                                          Total                    25
